UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):February 19, 2013 Merge Healthcare Incorporated (Exact name of registrant as specified in its charter) Delaware 001–33006 39-1600938 (State or Other Jurisdiction of (Commission File (I.R.S. Employer Incorporation or Organization) Number) Identification No.) 200 E. Randolph Street, 24th Floor Chicago, Illinois 60601-6436 (Address of Principal Executive Offices) (ZIP Code) (312) 565-6868 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On February 19, 2013, Merge Healthcare Incorporated (the “Company”) issued a News Release containing information about its financial condition and results of operations for the quarter and year ended December 31, 2012. A copy of the Company’s News Release is being furnished as Exhibit 99.1 to this Current Report on Form 8-K. On February 19, 2013, the Company held an earnings call to address its financial results for the quarter and year ended December 31, 2012.A transcript of the earnings call is being furnished as Exhibit 99.2 to this Current Report on Form 8-K. Item 9.01 Financial Statements and Exhibits. Exhibit 99.1 News Release of the Company dated February 19, 2013. Exhibit 99.2 Transcript of the Company’s Fourth Quarter 2012 Earnings Call held on February 19, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MERGE HEALTHCARE INCORPORATED February 19, 2013 /s/ Ann G. Mayberry-French By:Ann G. Mayberry-French Title:General Counsel and Corporate Secretary EXHIBIT INDEX Exhibit Number Description News Release dated February 19, 2013 Transcript of the Fourth Quarter 2012 Earnings Call held on February 19, 2013
